Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
4, 2006








Petition for Writ of
Mandamus Denied and Memorandum Opinion filed April 4, 2006.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00236-CV
____________
 
IN RE CHARLES EDWARD BONNER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I
N I O N
On March 14, 2006, relator Charles
Edward Bonner, an inmate in the Institutional Division of the Texas Department
of Criminal Justice, filed a petition for writ of mandamus in this Court,[1]
requesting we direct the Honorable Carroll E. Wilborn,
presiding judge of the 344th District Court of Chambers County, Texas, to
vacate relator=s sentence.  Relator has failed
to establish he is entitled to mandamus relief and accordingly, we deny relator=s petition for writ of mandamus.                                                        
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed April 4, 2006.
Panel consists of Justices Anderson,
Edelman and Frost. 




[1]See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.